Filed 6/13/22 In re Bradley K. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN

In re BRADLEY K. et al.,                                      B314259
Persons Coming Under the
Juvenile Court Law.                                           (Los Angeles County
                                                              Super. Ct. No.
                                                              20CCJP00211B-C)
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and
         Respondent,

         v.

JUSTIN K.,

         Defendant and
         Appellant.

         APPEAL from orders of the Superior Court of Los Angeles
County, Debra R. Archuleta, Judge. Affirmed.
      David M. Thompson, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Brian Mahler, Deputy County
Counsel, for Plaintiff and Respondent.
                         ________________

       At a review hearing pursuant to Welfare and Institutions
Code section 364,1 the juvenile court terminated dependency
jurisdiction over now-five-year-old twins Bradley K. and Nolan K.
and awarded sole physical and legal custody to their mother,
Miranda L., with monitored visitation for their father, Justin K.
Justin appeals the orders, contending he did not receive proper
notice of the hearing, denying him due process; the court erred in
denying a continuance of the hearing; and the court abused its
discretion when awarding sole legal custody to Miranda and
limiting him to monitored visits. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
       1. The Sustained Petition
       On March 11, 2020, following Justin’s and Miranda’s no
contest pleas, the juvenile court sustained a three-count amended
dependency petition pursuant to section 300, subdivision (b)(1),
finding as to the first count that Justin had inappropriately
disciplined Robert C., Miranda’s oldest child, by head butting
Robert, causing him unreasonable pain and suffering; Justin had
on prior occasions verbally abused Robert; and Miranda had
failed to take sufficient steps to protect Robert when she knew or
should have known of Justin’s excessive discipline. Justin’s


1     Statutory references are to this code.



                                 2
abusive conduct and Miranda’s failure to protect Robert, the
court found, endangered Bradley and Nolan, as well as Robert,
placing all three children at substantial risk of serious physical
harm. As to the second count the court found Justin and
Miranda had a history of engaging in physical and verbal
altercations in the children’s presence with Justin as the
aggressor; Miranda failed to protect the children by allowing
Justin to reside in the home and have unlimited access to the
children. In the third count the court found Justin had created a
detrimental and endangering home environment in October 2019
when he brandished a gun in Robert’s presence during a
confrontation with Robert’s father.
       The evidentiary bases for the parents’ no contest pleas and
the juvenile court’s jurisdiction findings were contained in the
detention and jurisdiction/disposition reports prepared by the Los
Angeles County Department of Children and Family Services and
admitted into evidence at the March 11, 2020 hearing.
       At the time of the events that precipitated the dependency
petition, Miranda and Justin lived together with Robert, Bradley
and Nolan, and Justin’s two children from a prior relationship,
Landon and Zeus. Following a child welfare referral in December
2019, Robert, then 11 years old, told the Department’s social
worker he had been playing with Landon and Zeus when Landon
pushed him and Robert returned the push. Landon complained
to Justin, who got angry and head-butted Robert, raising a bump
on Robert’s forehead and causing a headache that persisted for
an hour. Robert’s father, after learning of Justin’s actions, came
to the house to confront Justin. Justin brandished a gun during
their quarrel.




                                3
       Robert also reported a prior episode during which Justin
had elbowed him when angry and said Justin verbally abused
him on multiple occasions. According to Robert, Justin was
physically violent toward Miranda (“put[ting] his hands on her”)
approximately twice per month. In addition, Robert recalled an
incident a few weeks earlier when Justin was helping Miranda,
who has mobility challenges and uses a wheelchair, get into bed.
Justin picked Miranda up, dropped her on the bed, and then fell
on top of her, breaking bones in her leg.
       Miranda acknowledged that she and Justin argued on a
weekly basis and that during arguments Justin “puts his hands
on me.” She described one occasion when, after she had called
Justin a loser and Nolan repeated the word “loser,” Justin struck
both of them in the mouth. The maternal grandmother, who
assists Miranda as an in-home caregiver, confirmed Justin had
“popped the baby in the mouth” and then “popped” Miranda for
calling him a name. Miranda described her broken leg as a
“freak accident,” denying that Justin had intentionally injured
her, as suggested by Robert’s description of the incident.
       Justin denied engaging in violent behavior toward
Miranda, Robert or other family members, although admitting he
“slightly hit” Nolan when Nolan repeated the word “loser.” When
interviewed a second time both Robert and Miranda joined those
denials, insisting Justin never engaged in violent or
inappropriate conduct.
      2. Disposition
      After sustaining the section 300 petition, the court declared
Bradley and Nolan dependent children of the court, removed
them from the care and custody of Justin and allowed their
continued release to Miranda under the supervision of the



                                 4
Department.2 The court ordered family maintenance services for
Miranda, including a support group for victims of domestic
violence and individual counseling with a licensed therapist to
address case issues (domestic violence, child protection and
coparenting). As enhancement services, Justin was ordered to
participate in a program for perpetrators of domestic violence,
random drug or on-demand drug testing (based on Justin’s
significant marijuana use) and individual counseling to address
anger management, appropriate discipline and domestic violence.
The court limited Justin to monitored visits with Bradley and
Nolan in a neutral setting.3
       At the conclusion of the disposition hearing the court
scheduled a section 364 review hearing for September 10, 2020.
On May 11, 2020 the court advanced and continued the review
hearing to February 8, 2021 due to COVID-19 court closures.




2     After initially detaining the children from both Miranda
and Justin on January 15, 2020, at a prerelease investigation
hearing on January 30, 2020 the court ordered all three children
returned to Miranda’s custody with a number of conditions to
ensure their safety, including authorizing unannounced visits by
the Department at the family home.
3     The court also declared Robert a dependent child of the
court, removed him from the care and custody of his father and
ordered his release to Miranda under the supervision of the
Department. The court’s orders with respect to Robert are not at
issue in this appeal.



                                5
      3. The Section 364 Review Hearing
         a. The status review report
      The Department’s status report for the continued review
hearing, filed January 21, 2021, stated Miranda, who did not
plan to reconcile with Justin, was in full compliance with her case
plan. According to the report, Miranda “has provided loving and
nurturing care for each of the children, and she has consistently
and carefully attended to all of their needs. Mother and the
children appear to have a close bond, and no safety concerns have
been observed or reported.” Justin, in contrast was noncompliant
with court-ordered services. He had not participated in
drug/alcohol tests and provided no evidence of enrollment in a
domestic violence program, parenting class or individual
counseling. Justin did attend all scheduled visitation sessions
(monitored by a paternal aunt) and was engaged with the
children during the visits. The Department recommended the
court terminate dependency jurisdiction and enter a juvenile
custody order awarding Miranda sole physical and legal custody
of Bradley and Nolan with monitored visits for Justin.
         b. Faulty notice for the February 8, 2021 hearing
      On February 8, 2021 the matter was set for a contest at the
request of Justin’s counsel, but the hearing was continued to
April 22, 2021 because the notice of the hearing sent to Justin
used Miranda’s address and failed to include all required
information.4




4     The notice to Robert’s father also used an incorrect address.



                                 6
           c. Faulty notice for the June 1, 2021 hearing
       At the outset of the case Justin filed a Judicial Council
form JV-140, Notification of Mailing Address, indicating he lived
at the address on either “Cara Street” or “Cora Street” in
Sunland. As the Department’s counsel subsequently explained,
whether the second letter in Justin’s handwritten street address
on the JV-140 form is an “a” or an “o” was unclear. Nevertheless,
at the detention hearing the court had confirmed the correct
spelling of the street name as “Cora Street.”
       On March 30, 2021 the Department sent Justin a notice for
the April 22, 2021 review hearing, addressed to the correct street
number on the incorrect street (“Cara Street”) in Sunland,
California 91040.
       On April 2, 2021, on the court’s own motion, the April 22,
2021 hearing date was vacated, and the matter continued to
June 1, 2021. On May 24, 2021 the Department sent Justin
notice of the new hearing date, again incorrectly addressed to
Cara Street in Sunland.
       At the remote hearing on June 1, 2021, for which Justin did
not call in, his counsel objected to notice: “Notice was short. It
was only sent nine days ago.”5 Asked by the court if counsel was
waiving the defect, counsel responded, “No, I am not.” Justin’s
attorney did not mention any error in the address used for notice
or indicate Justin did not actually receive the notice.
       The court continued the matter to July 21, 2021 and
directed the Department to provide proper notice. The court also


5     Section 292, subdivision (c), requires the social worker to
serve notice of a review hearing held pursuant to section 364 “not
earlier than 30 days, nor later than 15 days, before the hearing.”



                                7
ordered the Department to provide an update on Justin’s
progress in programs and visitation.
         d. Notice and the last minute information report
      On June 22, 2021 the Department sent Justin notice of the
new July 21, 2021 hearing date. The notice was again sent to
Cara Street in Sunland.
      In a last minute information report filed July 7, 2021, the
Department advised the court Justin had stated he had
completed individual counseling and provided certificates of
completion for an online domestic violence course and two online
parenting courses. The Department attempted to confirm
Justin’s participation in counseling, but the counselor Justin
identified had not responded to email inquiries. The report
emphasized the online domestic violence course and online
parenting courses in which Justin had participated were not
Department-approved programs and noted Justin had been
provided a list of approved treatment programs in January 2020.
The Department’s recommendation remained unchanged:
termination of jurisdiction with a custody order awarding
Miranda sole physical and legal custody of Bradley and Nolan
with monitored visits for Justin.
      e. The July 21, 2021 status review hearing
      Justin was not present at the section 364 hearing on
July 21, 2021, which, as discussed, had been set, in part, to hear
his contest challenging the Department’s recommendation to
terminate jurisdiction and enter a custody order awarding
Miranda sole physical and legal custody of the twins. Justin’s
counsel objected to notice, explaining the street name had been
misspelled as Cara Street, rather than Cora Street. Counsel
added, “I was not able to get hold of him, which is why I can’t



                                 8
waive notice.” The Department’s counsel confirmed the error, but
asserted Justin’s writing on the notice of mailing address form
was unclear and insisted, “It is not incumbent upon the
Department to each and every time the parent filed the JV-140 to
then do a search to see whether that is an existing address.”
       The court found notice proper, explaining, “Given the facts
it went to Sunland, California, it’s a small town. I think the post
mail person would know if there’s a Cora Street or a Cara Street.
And I’m going to find notice proper. Reluctantly so, I have to say,
but I think Sunland is a small enough town, that the postal
service would be able to determine that there was a typographical
error. That happens quite frequently. And I think, had it been in
Los Angeles, I would have probably taken a different view. But
the fact it was in Sunland, which is a relatively small town, with
I believe only one zip code, I will find notice proper over father’s
objection.”
       The court then proceeded to the merits of the review
hearing. Justin’s counsel objected to a juvenile custody order
that did not, at the very least, provide for joint legal custody and
unmonitored visitation. Although conceding the programs Justin
had completed were not approved by the Department, counsel
explained Justin had been given referrals before the COVID-19
shutdown, which led to all his in-person classes being cancelled.
According to Justin’s counsel, Justin had been told by the
Department that he was on his own to find new programs, which
is why he ended up with unapproved online courses.
       The court asked the Department whether Justin’s
noncompliance with his case plan was the reason for its
recommendation that Miranda be awarded sole legal custody of
the twins. Counsel responded, “no,” explaining it was due to the




                                 9
court’s finding that there had been severe domestic violence and
that Justin had brandished a handgun during his confrontation
with Robert’s father.
       Following argument, the court found the conditions that
would justify the initial assumption of jurisdiction under
section 300 no longer existed and were not likely to exist if court
supervision was withdrawn. Accordingly, the court terminated
jurisdiction over Bradley and Nolan and directed preparation of a
juvenile custody order that provided for Miranda to have sole
physical and legal custody of the two children with monitored
visitation for Justin.
       The court stayed its order terminating jurisdiction to
permit Miranda’s counsel time to prepare the juvenile custody
order. The juvenile custody order was entered on July 23, 2021,
and the stay of the order terminating jurisdiction was lifted.
       Justin filed a timely notice of appeal.
                          DISCUSSION
      1. The Misspelled Street Name Does Not Require Reversal
         of the July 21, 2021 Orders
      Notice of review hearings in a dependency case is both a
constitutional and statutory requirement. (§ 292; In re Cindy L.
(1997) 17 Cal.4th 15, 29; see In re Marilyn H. (1993) 5 Cal.4th
295, 308-309; In re Mia M. (2022) 75 Cal.App.5th 792, 807.)
Nonetheless, because the juvenile court found notice proper
notwithstanding the slight misspelling of the name of the street
on which Justin lived—finding it likely the mailed notice was
delivered to the correct address—it was Justin’s burden on
appeal to demonstrate error. (See In re A.L. (2022)
73 Cal.App.5th 1131, 1161 [“‘“[w]e must indulge in every
presumption to uphold a judgment, and it is [appellant’s] burden




                                10
on appeal to affirmatively demonstrate error—it will not be
presumed”’”]; In re J.F. (2019) 39 Cal.App.5th 70, 79 [“[t]he
juvenile court’s orders are ‘presumed to be correct, and it is
appellant’s burden to affirmatively show error’”].) Justin failed to
make the required showing.
       As discussed, at the hearing on June 1, 2021 Justin’s
counsel objected that notice for that date was insufficient because
it was not sent at least 15 days in advance of the hearing.
Counsel did not identify any defect in the address used or suggest
Justin had not actually received the notice. Even if counsel’s
failure to object to the misspelling did not forfeit the issue as the
Department contends (see In re Wilford J. (2005) 131 Cal.App.4th
742, 754 [notice error in dependency proceeding forfeited where
party had opportunity to bring the issue to the juvenile court’s
attention but did not raise it, thereby depriving court of the
opportunity to correct the asserted mistake]), his silence on that
point reasonably supports the inference notice for the June 1,
2021 hearing was actually received by Justin, albeit not in a
timely manner. Accordingly, it was also reasonable for the court
to infer Justin received the subsequent notice sent to the same
address.
       At the July 21, 2021 hearing, while noting the misspelled
street name, counsel, who explained he had not been able to
reach Justin, did not indicate, one way or the other, whether
Justin had received notice of the hearing. Significantly, however,
Justin did not move pursuant to section 388 to modify the orders
made on July 21, 2021 during the period they were stayed,
submitting in support of such a motion his declaration or other
evidence that he had not received the Department’s notices or




                                 11
lacked actual notice of the review hearing.6 While Justin was not
required to file such a motion, that information, even if the
section 388 motion had been denied, would have allowed us to
assess whether the juvenile court erred in finding notice proper.
(Cf. In re Christopher L. (2022) 12 Cal.5th 1063, 1080 [noting
father had not presented arguments concerning prejudice
resulting from his absence at the jurisdiction and disposition
hearings in a section 388 motion to reconsider the challenged
orders].)
       On this sparse record, and in light of the presumption the
juvenile court’s order is correct, we cannot conclude the
misspelling of Cora Street on the section 364 hearing notice
requires reversal of the orders entered on July 21, 2022.
      2. The Court Did Not Abuse Its Discretion by Failing To
         Continue the July 21, 2021 Review Hearing
       The juvenile court has the power to “control all proceedings
during the hearings with a view to the expeditious and effective
ascertainment of the jurisdictional facts and the ascertainment of
all information relative to the present condition and future
welfare of the person upon whose behalf the petition is brought.”

6     Justin was present at the March 11, 2020 jurisdiction and
disposition hearing and knew the court had set a date for the
section 364 review hearing as the next scheduled event in the
dependency proceedings, although that knowledge did not relieve
the Department of its obligation to provide proper notice of the
continued hearing dates as required by section 292 and ordered
by the court on February 8, 2021 and June 1, 2021. In addition,
throughout the case Justin was represented by counsel, who
appeared on his behalf at the February and June 2021 hearings
and had an obligation to keep Justin informed of the status of the
case.



                                12
(§ 350, subd. (a)(1); see In re Elizabeth M. (2018) 19 Cal.App.5th
768, 779; In re Emily D. (2015) 234 Cal.App.4th 438, 448.)
Pursuant to that authority, the juvenile court may continue a
dependency hearing upon a showing of good cause, provided the
continuance is not contrary to the interest of the child. (In re
Elizabeth M., at p. 779; see § 352, subd. (a)(1) [“[A] continuance
shall not be granted that is contrary to the interest of the minor.
In considering the minor’s interests, the court shall give
substantial weight to a minor’s need for prompt resolution of his
or her custody status, the need to provide children with stable
environments, and the damage to a minor of prolonged temporary
placements”], (2) [“[c]ontinuances shall be granted only upon a
showing of good cause and only for that period of time shown to
be necessary by the evidence presented at the hearing on the
motion for the continuance”].) We review an order denying a
continuance for abuse of discretion. (In re Elizabeth M., at
p. 780.)
       Although Justin’s counsel did not expressly request a
continuance of the July 21, 2021 review hearing, we agree with
his argument on appeal that the objection to the form of notice
provided by the Department impliedly did so. (See generally
§ 352, subd. (a)(3) [written notice two court days prior to the date
set for the hearing is required for a motion to continue “unless
the court for good cause entertains an oral motion for
continuance”].) We also agree, because the twins were residing
with Miranda, a short continuance would not have been contrary
to their interest. However, Justin’s trial counsel offered no
reason a continuance should be granted, never suggesting Justin
had evidence to present to the court that would be material to the
decisions to be made at the review hearing—either Justin’s own




                                13
testimony or testimony from witnesses who were unavailable on
July 21, 2021. Absent any showing of the need for a continuance,
let alone good cause, the court’s decision to proceed with the
review hearing (an implied denial of the implied motion for a
continuance) was not an abuse of discretion. (See In re
Elizabeth M., supra, 19 Cal.App.5th at p. 780 [decision to deny
continuance that was neither arbitrary nor irrational did not
constitute an abuse of discretion].)
      3. The Court Did Not Abuse Its Discretion in Awarding
         Miranda Sole Physical and Legal Custody and
         Restricting Justin to Monitored Visitation
         a. Governing law and standard of review
       Section 364, subdivision (a), requires the juvenile court to
schedule a review hearing at least every six months for a
dependent child who has not been removed from the physical
custody of his or her parent or guardian. At the hearing
dependency jurisdiction must be terminated unless the conditions
that created the need for supervision still exist or are likely to
exist if supervision is discontinued.
       When the juvenile court terminates its jurisdiction over a
child who has been declared a dependent child of the court, the
court, “on its own motion, may issue . . . an order determining the
custody of, or visitation with, the child.” (§ 362.4, subd. (a);
see In re T.S. (2020) 52 Cal.App.5th 503, 513.)7 Section 362.4


7     Once a child has been adjudged a dependent of the juvenile
court pursuant to section 300, “any issues regarding custodial
rights between his or her parents shall be determined solely by
the juvenile court . . . so long as the child remains a dependent of
the juvenile court.” (§ 302, subd. (c); see In re Anna T. (2020)
55 Cal.App.5th 870, 876.)



                                 14
specifies that order “shall continue until modified or terminated
by a subsequent order of the superior court” and directs the order
be filed in a pending family law proceeding (§ 362.4, subd. (b)) or,
if there is none, as part of a new family court file (§ 362.4,
subd. (c)).
       When making a custody determination under section 362.4,
“‘the court’s focus and primary consideration must always be the
best interests of the child.’” (In re T.S., supra, 52 Cal.App.5th at
p. 513; accord, In re Nicholas H. (2003) 112 Cal.App.4th 251, 268;
In re John W. (1996) 41 Cal.App.4th 961, 965 [“it is the best
interests of the child, in the context of the peculiar facts of the
case before the court, which are paramount”]; see In re
Chantal S. (1996) 13 Cal.4th 196, 206.)
       We review a juvenile court custody order, like the order
terminating jurisdiction, for abuse of discretion. (In re C.W.
(2019) 33 Cal.App.5th 835, 863; In re M.R. (2017) 7 Cal.App.5th
886, 902; see In re T.H. (2010) 190 Cal.App.4th 1119, 1124.) We
“may not disturb the order unless the court ‘“‘exceeded the limits
of legal discretion by making an arbitrary, capricious, or patently
absurd determination.’”’” (Bridget A. v. Superior Court (2007)
148 Cal.App.4th 285, 300-301; see In re Stephanie M. (1994)
7 Cal.4th 295, 318-319 [“‘“[t]he appropriate test for abuse of
discretion is whether the trial court exceeded the bounds of
reason”’”].)
         b. The juvenile custody award was well within the
            juvenile court’s broad discretion
      As discussed, when sustaining the dependency petition, the
juvenile court found Justin had engaged in domestic violence
against Miranda, physically abused the twins’ older half-sibling
Robert, and brandished a firearm during a confrontation with




                                 15
Robert’s father. The evidence in the record also indicated Justin
had struck Nolan in the mouth when Nolan repeated Miranda’s
“loser” epithet. As of July 2021, when the court terminated its
jurisdiction over Bradley and Nolan, Justin had not completed
court-ordered services with Department-approved providers
(although his counsel explained Justin’s justification for
participating in unapproved online programs) and Justin had not
progressed past monitored visitation. On this record the court’s
determination Justin should not be involved in decisionmaking
regarding the twins (and, thus, sole legal custody to Miranda)
and supervision of Justin’s visitation with the young children was
still necessary for their protection (thus, monitored visitation)
was neither arbitrary nor irrational.
       Justin argues the programs in which he participated,
although not approved, were appropriate and notes his visitation
with the twins had been consistent and without incident. He also
minimizes or outright denies the physical violence detailed in the
court’s jurisdiction findings—findings he assented to with his no
contest plea and did not challenge on appeal. Viewed from his
perspective, Justin contends a juvenile custody order specifying
joint legal custody and unmonitored visitation should have been
entered. Such an order might well have been within the court’s
broad discretion, but the order as entered cannot be characterized
as exceeding the bounds of reason. There was no abuse of
discretion.




                               16
                         DISPOSITION
       The orders terminating jurisdiction and awarding sole legal
and physical custody of the children to Miranda, with monitored
visitation for Justin, are affirmed.




                                     PERLUSS, P. J.


      We concur:



            SEGAL, J.



            FEUER, J.




                                17